DETAILED ACTION
	The Response filed 29 June 2022 has been entered.  Claims 1-3, 5, 9-12, and 14-17 remain pending.  Claims 4, 6-8, and 13 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.
Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive for the following reasons in view of the previously applied prior art references – Strohl (US 3,612,474) and Hadley (US 492,580) – and a new reference –Demler (US 3,544,060).
The applicant argues with respect to claim 1 on pgs. 8-9 of the Response that in Strohl, “the threads of the jaws [32, 33, 34] are never either received in the recess (the threads of the collet [12]) in a relaxed position or abut the inner wall (again the threads of the collet) in a compressed position.  Rather, the threads of jaws 32, 33, 34 and collet 12 are received/abut in both allegedly corresponding relaxed and compressed positions.”  However, the protrusions 38 on the jaws 32, 33, 34 engage inclined threads 24 on the surface of the inner wall of the first conduit 12 to move the jaws 32, 33, 34 into their compressed positions, and the claim amendment now recites the interactions of the protrusion with the inner wall of the first conduit in the relaxed and compressed position as alternatives rather than positively claiming both interactions because “and” as been changed to --or--.
In the relaxed position of the protrusions 38, the protrusions 38 are moved into the wider threads 34 and/or widened end of the first conduit 12 to move the jaws/flexible extensions 32, 33, 34.  It is unclear whether the flexible extensions 32, 33, 34 are completely free of stress in their relaxed positions, but the recitations of the “relaxed position” aren’t seen as necessitating the flexible extension to be completely free of stress, and the relaxed position referenced by the examiner for Strohl is seen as a relaxed position relative to the compressed position in which the flexible extensions 32, 33, 34 are more compressed than when they are in the “relaxed position.”  Alternatively, Demler teaches in Figs. 7-11 similar flexible extensions 67 that are intended to be free of stress in their relaxed positions (col. 4, lines 3-20 and Fig. 10).  
The applicant argues with respect to claim 1 on pg. 9 of the Response that “Strohl fails to disclose (or teach) a recess shaped in a surface of an inner wall of the first conduit of the first part.”  However, as previously discussed, the new claim limitation regarding the protrusion being received by the recess in the inner wall of the first conduit in the relaxed position is not positively recited because it is recited as an alternative to the protrusion abutting said inner wall in the compressed position, which Strohl discloses.  Alternatively, Strohl is modified in view of Demler, which teaches in Figs. 7-11 a recess in an inner wall of a first conduit of a first part 51 below the inclined portion that compresses the flexible extensions 67, or between said inclined portion and the threads 57, wherein said recess allows the flexible extensions 67 to move to their relaxed positions (as shown in Fig. 10 and disclosed in col. 4, lines 3-20).
The applicant argues with respect to claim 1 on pgs. 9-10 of the Response that Hadley lacks teaching that the second part (D, d) is moveable along an extension direction of the first conduit (E), and instead the first conduit (E) moves along second part (D, d) while the second part (D, d) remains stationary because the second part (D, d) is part of a pneumatic tire and the first conduit (E) is a compression collar.  However, regardless of which of the structures (E, D, d) is moved by the user relative to the surrounding environment, inherently, the first conduit (E) and second part (D, d) move relative to each other along the extension direction of the first conduit (E), and the recitation of “the second part moveable along an extension direction of the first conduit” is interpreted as meaning that the second part and first conduit are moveable relative to each other along an extension direction of the first conduit.  See MPEP 2111 concerning broadest reasonable interpretations.
The applicant argues with respect to claim 1 on pg. 10 of the Response that Hadley doesn’t teach that the flexible extension of the second part has a protrusion that either is received in a recess shaped in a surface of an inner wall of the first conduit of the first part if the flexible is in its relaxed position or abuts the surface of the inner wall of the first conduit if the flexible extension is in its compressed position.  However, as previously discussed, the conditions of the relaxed and compressed positions are recited as alternatives, and Hadley at least discloses in Figs. 1-2 that the protrusion (d3) abuts the surface of the inner wall of the first conduit if the flexible extension (d) is in its compressed position.  Alternatively Hadley is modified in view of Demler, which discloses such a relaxed position of similar flexible extensions 67 completely free of stress (col. 4, lines 3-20 and Fig. 10).
The applicant argues with respect to claim 11 and the dependent claims on pgs. 10-11 of the Response that the claims overcome the prior art for the same reasons discussed with regard to claim 1.  However, as previously discussed claim 1 isn’t seen as overcoming the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 10-11, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strohl, Jr. (US 3,612,474).
Regarding claim 1, Strohl discloses in Figs. 1-11 (specifically the embodiment in Figs. 8-11 for the second part) a pinch clamp device for a flexible tube 50, comprising: 
a first part 12 and a second part (shown in Figs. 8-11) that are movable with respect to each other, 
wherein the first part 12 comprises a first conduit for housing the flexible tube 50 and the second part comprises a second conduit for housing the flexible tube 50, the second part nested within the first part and the second part moveable along an extension direction of the first conduit, 
wherein the first part 12 and the second part are arranged in an interacting manner such that the pinch clamp device can be present in a first position (Fig. 11) or in a second position (Fig. 8), wherein a flow of a fluid within the flexible tube 50 arranged inside the first conduit and the second conduit is enabled in the first position (Fig. 11), and a flow of a fluid within the flexible tube 50 arranged inside the first conduit and the second conduit is prevented in the second position (Fig. 8), 
wherein the second part comprises a flexible extension (comprising one of shafts 35, 36, 37) extending along the second conduit, wherein the flexible extension can be present in a relaxed position (Fig. 11) or in a compressed position (Fig. 8), wherein the pinch clamp device is in the first position (Fig. 11) if the flexible extension is in its relaxed position, and wherein the pinch clamp device is in the second position (Fig. 8) if the flexible extension is in its compressed position; 
wherein the flexible extension has a free end (with respective jaw 32/33/34 and nib 38) and a protrusion 38 on the free end, wherein the protrusion 38 extends radially away from the second conduit, wherein the3Application No. 16/643,739Amendment Dated December 17, 2021Reply to Office Action of September 17, 2021 protrusion 38 either is received in a recess (formed by any one of threads 23, 24, or the widest space at the bottom of the first part 12 below the threads 23, 24, which is recessed from the threads 23, 24) shaped in a surface of an inner wall of the first conduit of the first part 12 if the flexible extension is in its relaxed position or abuts the surface of the inner wall of the first conduit if the flexible extension is in its compressed position (the conditions of the compressed position is at least disclosed by Strohl); and 
wherein the first part and the second part are designed axisymmetrically (as much as the applicant’s device, which isn’t perfectly axisymmetric because it comprises two mirrored extensions 7 with protrusions 9 thereon).  
Regarding claim 2, Strohl discloses in Figs. 1-11 that a symmetry axis of the first part 12 extends along the first conduit and/or a symmetry axis of the second part extends along the second conduit.  
Regarding claim 3, Strohl discloses in Figs. 1-11 that the first part 12 and the second part are movable with respect to each other by a translational movement of at least one of the first part 12 and the second part.  
Regarding claim 5, Strohl discloses in Figs. 1-11 that the first part 12 and the second part are individual components.  
Regarding claim 10, Strohl discloses in Figs. 1-11 that the first part 12 and the second part have a different outer design.  
Regarding claim 11, Strohl discloses in Figs. 1-11 (specifically the embodiment in Figs. 8-11 for the second part) a pinch clamp arrangement comprising a pinch clamp device and a flexible tube 50, 
wherein the pinch clamp device comprises a first part 12 and a second part (shown in Figs. 8-11) that are movable with respect to each other, 
wherein the first part 12 comprises a first conduit that houses a section of the flexible tube 50, and the second part comprises a second conduit that houses a section of the flexible tube 50, the second part nested within the first part 12 and the second part moveable along an extension direction of the first conduit, wherein the first part 12 and the second part are arranged in an interacting manner such that the pinch clamp device can be present in a first position (the open position like Fig. 4) or in a second position (Fig. 9), wherein a flow of a fluid within the flexible tube 50 is enabled in the first position, and a flow of a fluid within the flexible tube 50 is prevented in the second position (Fig. 9), 
wherein the second part comprises a flexible extension (comprising one of shafts 35, 36, 37) extending along the second conduit, wherein the flexible extension can be present in a relaxed position or in a compressed position (Fig. 9), wherein the pinch clamp device is in the first position if the flexible extension is in its relaxed position, and wherein the pinch clamp device is in the second position (Fig. 9) if the flexible extension is in its compressed position,5Application No. 16/643,739Amendment Dated December 17, 2021Reply to Office Action of September 17, 2021
wherein the flexible extension has a free end (with respective jaw 32/33/34 and nib 38) and a protrusion 38 on the free end, wherein the protrusion 38 extends radially away from the second conduit, wherein the protrusion 38 either is received in a recess (formed by any one of threads 23, 24, or the widest space at the bottom of the first part 12 below the threads 23, 24, which is recessed from the threads 23, 24) shaped in a surface of an inner wall of the first conduit of in the first part 12 if the flexible extension is in its relaxed position or abuts the surface of the inner wall of the first conduit if the flexible extension is in its compressed position (the conditions of the compressed position is at least disclosed by Strohl), and 
wherein the first part and the second part are designed axisymmetrically (as much as the applicant’s device, which isn’t perfectly axisymmetric because it comprises two mirrored extensions with protrusions 9 thereon).  
Regarding claim 16, Strohl discloses in Figs. 1-11 that the pinch clamp device is unbiased toward the first position or the second position (in the same manner as the applicant’s device because the pinch clamp device needs to be deliberately moved to either of the positions).  
Regarding claim 17, Strohl discloses in Figs. 1-that the pinch clamp device is unbiased toward the first position or the second position (in the same manner as the applicant’s device because the pinch clamp device needs to be deliberately moved to either of the positions).
Claims 1 and 9 (alternatively: 1) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadley (US 492,580).
Regarding claim 1, Hadley discloses in Figs. 1-2 a pinch clamp device for a flexible tube (C’), comprising: 
a first part (E) and a second part (comprising coupling-plate D and the springs d rigidly fixed to the coupling-plate D by screws D2) that are movable with respect to each other (pg. 1, lines 86-98, and pg. 2, lines 12-29), 
wherein the first part (E) comprises a first conduit (comprising the passage through which the tube C’ passes) for housing the flexible tube (C’) and the second part (D, d) comprises a second conduit (comprising the passage between springs d) for housing the flexible tube (C’), the second part (D, d) nested within the first part (E) and the second part (D, d) moveable along an extension direction of the first conduit, 
wherein the first part (E) and the second part (D, d) are arranged in an interacting manner such that the pinch clamp device can be present in a first position or in a second position, wherein a flow of a fluid within the flexible tube (C’) arranged inside the first conduit and the second conduit is enabled in the first position, and a flow of a fluid within the flexible tube (C’) arranged inside the first conduit and the second conduit is prevented in the second position, 
wherein the second part (D, d) comprises a flexible extension (comprising one of the springs d, or both, like the applicant’s two flexible fingers 7) extending along the second conduit, wherein the flexible extension (d) can be present in a relaxed position or in a compressed position, wherein the pinch clamp device is in the first position if the flexible extension (d) is in its relaxed position, and wherein the pinch clamp device is in the second position if the flexible extension (d) is in its compressed position; 
wherein the flexible extension (d) has a free end (with protrusion d3) and a protrusion (d3) on the free end, wherein the protrusion (d3) extends radially away from the second conduit, wherein the3Application No. 16/643,739Amendment Dated December 17, 2021Reply to Office Action of September 17, 2021 protrusion (d3) either is received in a recess shaped in a surface of an inner wall of the first conduit of the first part (E) if the flexible extension (d) is in its relaxed position or abuts the surface of the inner wall of the first conduit if the flexible extension (d) is in its compressed position (the conditions of the compressed position is at least disclosed by Hadley, as shown in the drawings); and 
wherein the first part (E) and the second part (D, d) are designed axisymmetrically (as much as the applicant’s device, which isn’t perfectly axisymmetric because it comprises two mirrored extensions 7 with protrusions 9 thereon).  
Regarding claim 9, Hadley discloses in Figs. 1-2 that the second part (D, d) comprises a mark (a certain thread or portion of threads) that is only visible for a user of the pinch clamp device if the pinch clamp device is in its second position (because moving the pinch clamp device between its first and second positions consists of adjusting the position of the first part E on the second part D via screw action).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kozlow (US 4,586,691) in view of Strohl.
Regarding claim 12, Kozlow discloses in Figs. 1-6 a pump arrangement comprising a pump (comprising pump 40 and the pinch clamp 10 mounted on the side of the pump 40) and a pinch clamp arrangement 10 that is installed into the pump, but lacks teaching the pinch clamp arrangement is according to claim 11.  Strohl teaches in Figs. 1-11 a pinch clamp arrangement according to claim 11 as previously discussed above in the anticipatory rejection of claim 11 in view of Strohl.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pinch clamp arrangement disclosed by Kozlow to be structured like the pinch clamp arrangement taught by Strohl, because the pinch clamp arrangement taught by Strohl allows for incremental adjustments and latching of the parts in their relative incremental adjustments (col 1, lines 66-70).
Regarding claim 14, Kozlow discloses in Figs. 1-6 that the pump is a volumetric pump (because the pump 40 is a peristaltic pump, as disclosed in col. 1, lines 6-18).  
Regarding claim 15, Kozlow discloses in Figs. 1-6 that the pump is a perfusion pump (because the pump 40 is for delivering fluid intravenously to a patient, as disclosed in col. 1, lines 6-18).  
Claims 1-3, 5, 10-11, and 16-17 (alternatively: all) are rejected under 35 U.S.C. 103 as being unpatentable over Strohl in view of Demler.
Alternatively regarding claim 1-3, 5, 10-11, and 16-17, it is unclear whether the flexible extensions 32, 33, 34 disclosed by Strohl are completely free of stress in their relaxed positions, but the recitations of the “relaxed position” aren’t seen as necessitating the flexible extension to be completely free of stress, and the relaxed position referenced by the examiner for Strohl is seen as a relaxed position relative to the compressed position in which the flexible extensions 32, 33, 34 are more compressed than when they are in the “relaxed position.”  However, Demler teaches in Figs. 7-11 similar flexible extensions 67 that are intended to be free of stress in their relaxed positions (col. 4, lines 3-20 and Fig. 10).  Furthermore, Demler teaches in Figs. 7-11 a recess in an inner wall of a first conduit of a first part 51 below the inclined portion that compresses the flexible extensions 67, or between said inclined portion and the threads 57, wherein said recess allows the flexible extensions 67 to move to their relaxed positions (as shown in Fig. 10 and disclosed in col. 4, lines 3-20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Strohl so that the flexible extensions are completely free of any stress in their relaxed positions, as Demler teaches, to avoid permanently deforming the flexible extensions, which could affect their ability to open and close flow through the conduit as intended.  Furthermore, it would have been obvious to have the protrusions in on the free-ends of the flexible extensions disclosed by Strohl to be positioned in the recess on the inner wall of the first conduit, as Demler similar teaches with the free-ends of its flexible extensions, to allow the stress-free relaxed positions taught by Demler.
Claims 1 and 9 (alternatively: both) are rejected under 35 U.S.C. 103 as being unpatentable over Hadley in view of Demler.
Alternatively regarding claims 1 and 9, it is unclear whether the flexible extensions (d) disclosed by Hadley are completely free of stress in their relaxed positions, but the recitations of the “relaxed position” aren’t seen as necessitating the flexible extension to be completely free of stress, and the relaxed position referenced by the examiner for Hadley is seen as a relaxed position relative to the compressed position in which the flexible extensions (d) are more compressed than when they are in the “relaxed position.”  However, Demler teaches in Figs. 7-11 similar flexible extensions 67 that are intended to be free of stress in their relaxed positions (col. 4, lines 3-20 and Fig. 10).  Furthermore, Demler teaches in Figs. 7-11 a recess in an inner wall of a first conduit of a first part 51 below the inclined portion that compresses the flexible extensions 67, or between said inclined portion and the threads 57, wherein said recess allows the flexible extensions 67 to move to their relaxed positions (as shown in Fig. 10 and disclosed in col. 4, lines 3-20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hadley so that the flexible extensions are completely free of any stress in their relaxed positions, as Demler teaches, to avoid permanently deforming the flexible extensions, which could affect their ability to open and close flow through the conduit as intended.  Furthermore, it would have been obvious to have the protrusions in on the free-ends of the flexible extensions disclosed by Hadley to be positioned in the recess on the inner wall of the first conduit, as Demler similar teaches with the free-ends of its flexible extensions, to allow the stress-free relaxed positions taught by Demler.
Claims 12 and 14-15 (alternatively: all) are rejected under 35 U.S.C. 103 as being unpatentable over Kozlow in view of Strohl and taken with Demler.
Alternatively regarding claims 12 and 14-15, it is unclear whether the flexible extensions 32, 33, 34 disclosed by Strohl are completely free of stress in their relaxed positions, but the recitations of the “relaxed position” aren’t seen as necessitating the flexible extension to be completely free of stress, and the relaxed position referenced by the examiner for Strohl is seen as a relaxed position relative to the compressed position in which the flexible extensions 32, 33, 34 are more compressed than when they are in the “relaxed position.”  However, Demler teaches in Figs. 7-11 similar flexible extensions 67 that are intended to be free of stress in their relaxed positions (col. 4, lines 3-20 and Fig. 10).  Furthermore, Demler teaches in Figs. 7-11 a recess in an inner wall of a first conduit of a first part 51 below the inclined portion that compresses the flexible extensions 67, or between said inclined portion and the threads 57, wherein said recess allows the jaws 67 to move to their relaxed positions (as shown in Fig. 10 and disclosed in col. 4, lines 3-20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the combination of Kozlow and Strohl so that the flexible extensions are completely free of any stress in their relaxed positions, as Demler teaches, to avoid permanently deforming the flexible extensions, which could affect their ability to open and close flow through the conduit as intended.  Furthermore, it would have been obvious to have the protrusions in on the free-ends of the flexible extensions disclosed by Strohl to be positioned in the recess on the inner wall of the first conduit, as Demler similar teaches with the free-ends of its flexible extensions, to allow the stress-free relaxed positions taught by Demler.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
 
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753